Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges applicant’s amendments to claims 14, 16, and 21.
Drawings
Applicant has successfully addressed the drawing objection in the amendment filed on 09/10/2021. Accordingly, the objections to the drawings have been withdrawn and the applicant’s amendment to the drawings has been entered.
Specification
Applicant successfully addressed the specification objection in the amendment filed on 09/10/2021. Accordingly, the objections to the specification have been withdrawn and the applicant’s amendment to the specification have been entered.
Claim objections
Applicant has successfully addressed the claim objection in the amendment filed on 09/10/2021. Accordingly, the objections to the claims have been withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
claim 14, applicant’s arguments in pages 3-4 of the response filed on 09/10/2021 are persuasive, incorporating the subject matter of the allowed claim 21 into the independent claim 14 yielded the independent claim 14 as allowable.  

The prior art made of record, including VON DUPRIN-Installation Instructions 98 / 9949 and CS98 / 9949 (2014), discloses an exit device with all the limitations of the original apparatus claim 14 including a first/upper spring. But the prior art of record of record, including VON DUPRIN-Installation Instructions 98 / 9949 and CS98 / 9949 (2014), fails teach or fairly suggest that the first /upper spring is a “coil spring”. David M. Schacht (US-8146961-B2) teaches an exit device with a coil spring that is slid onto a cylindrical shaft and compressed in a moving bracket, Lin Ching Tien (US-8424928-B2) teaches of a door handle that uses spring biasing members of coil shapes which are fitted onto shaft ends of sliding members and compressed between the moving members and a receptacle, and Alfred E. Floyd et al. (US-3811717-A) teaches a fire door lock with coil springs that are slid onto cylindrical shafts and are compressed between moving and stationary components.

The examiner can find no motivation to modify the first spring / bifurcated spring clip of VON DUPRIN-Installation Instructions 98 / 9949 and CS98 / 9949 (2014) and Von Duprin 98_9949 Installation Instructions-Sold Prior to 8-10-16 (23970734) with a coil spring as taught by David M. Schacht (US-8146961-B2), Lin Ching Tien (US-8424928-B2), and Alfred E. Floyd et al. (US-3811717-A) without employing improper hindsight reasoning and without destroying the intended structure and operation of their device.
Claims 15 is allowed due to depending on an allowable claim 14. 
claim 16, applicant’s arguments in pages 3-4 of the response filed on 09/10/2021 are persuasive, incorporating the subject matter of the independent claim 14 into its dependent claim 16 and rewriting claim 16 in an independent form yielded the new independent claim 16 as allowable.

no prior art made of record, including VON DUPRIN-Installation Instructions 98 / 9949 and CS98 / 9949 (2014) and Von Duprin 98_9949 Installation Instructions-Sold Prior to 8-10-16 (23970734); David M. Schacht (US-8146961-B2), Lin Ching Tien (US-8424928-B2), and Alfred E. Floyd et al. (US-3811717-A), teaches or renders obvious the use of a “spring” into biasing the second lift finger to engage the second transmission as described in the disclosed figures and written description and as claimed in the original dependent apparatus claim 16 “a second spring urging the second lift finger into contact with the second transmission”.

The examiner can find no motivation to modify the second spring as in VON DUPRIN-Installation Instructions 98 / 9949 and CS98 / 9949 (2014) and Von Duprin 98_9949 Installation Instructions-Sold Prior to 8-10-16 (23970734) with a coil spring as taught by David M. Schacht (US-8146961-B2), Lin Ching Tien (US-8424928-B2), and Alfred E. Floyd et al. (US-3811717-A) to bias the second lift finger to engage the second transmission as described in the disclosed figures and written description and as claimed in the original dependent apparatus claim 16 “a second spring urging the second lift finger into contact with the second transmission” and without employing improper hindsight reasoning and without destroying the intended structure and operation of their device.
Claims 17 and 21 are allowed due to depending on an allowable claim 16. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892, as follows:
Chun-Meng Shen (US-7748757-B2)
Kun H. Kim (US-4601499-A)
Chung-Liang Lin (US-9140032-B2)
Chanel Frederic (FR-2861789-A1)
Richard B. Cohrs (US-4741563-A)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TAL SAIF/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675